10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 1 of 7
10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 2 of 7
10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 3 of 7
10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 4 of 7
10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 5 of 7
10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 6 of 7
10-03809-FPC13   Doc 78   Filed 01/28/21   Entered 01/28/21 10:39:44   Pg 7 of 7
